PER CURIAM.
A motion filed in the trial court pursuant to Fla.R.Crim.P. 3.850, 33 F.S.A., is an improper procedure by which to raise the question of a frustrated appeal. The appropriate procedure to seek delayed appellate review due to frustration of appeal by state action is by petition for writ of habeas corpus to the appropriate appellate court. Powe v. State, 216 So.2d 446 (Fla.1968); Jackson v. State, 227 So.2d 354 (Fla.App.1969).
Accordingly, our decision affirming the trial court’s denial of the Rule 3.850 motion is without prejudice to the appellant to proceed by way of habeas corpus.
Affirmed.
REED, C. J., and CROSS and OWEN, JJ., concur.